Citation Nr: 1612739	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a skin disorder, claimed as squamous cell carcinoma, basal cell carcinoma, and/or actinic keratosis.  

4.  Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In a July 2012 rating decision, the Veteran was denied service connection for peripheral neuropathy of the upper and lower extremities.  He responded with a September 2012 notice of disagreement regarding this determination.  He was sent a statement of the case on this issue in February 2016.  To date, he has not yet filed a substantive appeal; thus, this issue is not currently before the Board and will not be considered herein.  See 38 U.S.C.A. § 7105.  

The issues of service connection for a skin disorder and for bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1996 decision, the RO denied service connection for bilateral hearing loss, finding insufficient evidence of a nexus between current hearing loss and any disease, injury, or other incident of service.  The Veteran did not file a timely appeal to this decision and it became final.  

2.  Documents received since the December 1996 rating decision contains evidence not previously considered that has a tendency to suggest a nexus between service and a current diagnosis of bilateral hearing loss.  

3.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

4.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.  

5.  The Veteran had noise exposure in service which is etiologically related to the current bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  Evidence received since the December 1996 rating decision is new and material and the claim of entitlement to service connection for a bilateral hearing loss disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

New and Material Evidence - Bilateral Hearing Loss

Generally, a claim which has been denied in a final unappealed rating decision or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Historically, the RO denied service connection for bilateral hearing loss in a December 1996 rating decision, and the Veteran was provided notice of this decision in January 1997.  The Veteran did not file a timely notice of disagreement; thus, this denial became final.  Since the prior final denial in December 1996, recent evidentiary submissions have included a November 2011 opinion statement in which a private physician opined it was "more than likely" that the Veteran's hearing loss was due to in-service noise exposure.  

Having reviewed the evidentiary submissions since December 1996, the Board finds that new and material evidence to reopen service connection for a bilateral hearing loss disorder has been received.  The November 2011 statement both contains a current diagnosis of bilateral hearing loss, and suggests this disorder may be related to service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this statement suggests the Veteran's hearing loss is related to service.  Therefore, the claim is reopened.

Service Connection - Bilateral Hearing Loss

The Veteran's service connection claim for hearing loss having been reopened, it may now be considered on the merits.  Given the favorable outcome of this adjudication, no prejudice results to the Veteran from the Board's consideration of this issue on the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran seeks service connection for a bilateral hearing loss disorder.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to artillery fire as a member of an artillery unit.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the facts of the present case, the Veteran asserts hearing loss results from his service in the Army, wherein he has reported exposure to acoustic trauma from artillery fire.  Service records confirm his service with the 2nd Battalion, 35th Artillery; thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as artillery fire, as these assertions are consistent with the expected circumstances of his service.  

Regarding hearing loss disorders, the Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  The ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the value not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

On examination for service entrance in November 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20(35)
5(15)
15(25)
25(35)
50(55)
LEFT
20(35)
5(15)
25(35)
35(45)
40(45)

The Veteran, on his concurrent report of medical history, denied any history of running ears and ear, nose, or throat trouble.  

On examination for service separation in April 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
10

The Board notes that although this examination was conducted after November 1967; hence, the results are presumed to be in ISO-ANSI units.  The Veteran, on his concurrent report of medical history, again denied any history of running ears or ear, nose, or throat trouble.  

Regarding the apparent improvement in the Veteran's auditory thresholds between service entrance and separation, a VA audiologist opined in July 2011 that this disparity was likely the result of "erroneous threshold recording" at service entrance, suggesting those results are not an accurate reflection of the Veteran's hearing at that time.  

Next, addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  A July 2010 VA audiological examination established diagnoses of both a sensorineural hearing loss disability bilaterally and tinnitus.  

On VA audiological examination in July 2010, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
70
80
LEFT
25
30
60
70
70

The average pure tone threshold was 58dBs in the left ear and 61dBs in the right.  Speech audiometry revealed speech recognition ability of 84 percent bilaterally.  Tinnitus was also diagnosed at this time.  

As the Veteran has a current bilateral hearing loss disability recognized by VA, the Board must next consider the etiology of this disorder.  On the question of in-service injury or disease, the Board found above that the Veteran was exposed to loud noise (acoustic trauma) to both ears in service.  As noted above, his service in an artillery unit in the U.S. Army has been confirmed.  He has stated he was exposed to loud noises, to include rifle and artillery fire, in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran's assertions are verified by his available service records, the Board accepts as credible his assertion of exposure to acoustic trauma in service.  

As noted above, service treatment or separation audiological examinations do not indicate either hearing loss or tinnitus during or immediately following service.  Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that this fact is not fatal to the claim for service connection.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disorder is related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  The evidence of record demonstrates acoustic trauma in service, and the Veteran has reported both some loss of hearing acuity and tinnitus at the time of service separation.  He is both competent and credible to testify regarding such observable symptomatology.  In a May 2010 statement, the Veteran's spouse, to whom he was married prior to service, wrote that she noticed he began to display a decline in hearing acuity shortly after service separation.  

The Board notes that, on VA audiological examination in July 2010, with a July 2011 addendum, a VA examiner opined that the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that neither hearing loss nor tinnitus had not been shown during service or at service separation.  In support of his claim, the Veteran submitted a July 2011 statement from a private physician, J.K.H., M.D.  Dr. H. wrote that, in his opinion, given the Veteran's exposure to acoustic trauma during service, it was "probable that his current hearing loss could be secondary to this [noise] exposure."  

The Veteran also submitted the November 2011 statement of a private physician, L.H.S., M.D., who stated it was more likely than not the Veteran's bilateral hearing loss disorder was related to acoustic trauma sustained in service.  

The Board finds these medical opinions, along with the Veteran's assertions of the onset of hearing loss during service and his reports that he has had hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnosis, are sufficient to place in equipoise the question of whether the current bilateral hearing loss disorder was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss was incurred in service and the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for a bilateral hearing loss disorder is granted.  

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran seeks service connection for a skin disorder, claimed as squamous cell carcinoma, basal cell carcinoma, and/or actinic keratosis.  He has alleged that excessive sunlight exposure during service resulted in current diagnoses of skin disorders.  In support of his claim, he has submitted the November 2011 written statement of M.E.B., M.D.  Dr. B. confirmed current diagnoses of squamous cell carcinoma, basal cell carcinoma, and/or actinic keratosis, and opined that the Veteran's service in Vietnam, with resulting ultraviolet (UV) exposure, "could" have resulted in these current diagnoses.  The Board finds that while this evidence is speculative in that it suggests an etiological nexus "could" exist, it is sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion, which has yet to be accomplished in the present case.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, the Veteran seeks service connection for bladder cancer.  He has already been diagnosed with and awarded service connection for prostate cancer.  In support of his claim, the Veteran submitted a statement from W.L., M.D., his private treating urologist.  Dr. L. opined that individuals with prostate cancer were more likely to also develop bladder cancer, suggesting a possible etiological nexus.  The Board again finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed skin disabilities, to include any form of skin cancer.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should state whether it as likely as not (a 50 percent or greater probability) that any currently diagnosed skin disabilities are etiologically related to any incident of active duty, to include excessive ultraviolet light exposure.  

A complete rationale for any opinion provided is requested.  

2.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed bladder cancer.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should state whether it as likely as not (a 50 percent or greater probability) that any currently diagnosed bladder disabilities are etiologically related to any incident of active duty.  

The examiner is also asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that any current bladder cancer is due to or aggravated by (permanently worsened in severity beyond the natural progress of the disorder) the service-connected prostate cancer.  

If aggravation is found, the examiner is requested to discuss the baseline level of the disability prior to the onset of aggravation.  A complete rationale for any opinion provided is requested.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


